305 N.Y. 862 (1953)
The People of the State of New York, Respondent,
v.
Baldassaro De Mino, Appellant.
The People of the State of New York, Respondent,
v.
Salvatore Pennise, Appellant.
Court of Appeals of the State of New York.
Argued June 4, 1953.
Decided July 14, 1953
William W. Kleinman and Mortimer Sattler for Baldassaro De Mino, appellant.
Abraham H. Brodsky and Julius A. Itzkowitz for Salvatore Pennise, appellant.
Miles F. McDonald, District Attorney (Aaron Nussbaum of counsel), for respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Judgments affirmed; no opinion.